Citation Nr: 1505094	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  05-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disease of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to January 1985.  She had subsequent Naval Reserve Service.  In July 1994, she was transferred to the Individual Ready Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA Regional Office (RO). 

Again, the Veteran testified before a Decision Review Officer in December 2007 and at a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2009.  Transcripts of both hearings are of record and associated with the claims folder.  In June 2012, the Board notified the Veteran that the VLJ had retired from the Board and gave her an opportunity to request a new hearing.  She was informed that she had 30 days during which to make her intentions known; thereafter, if no response was provided, the Board would assume that she did not want another hearing and would proceed accordingly.  No response was provided. 

The Board also again notes that during the pendency of this case, the U.S. Court of Appeals for Veterans Claims (Court) determined that that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that in addition to PTSD, the Veteran had also been diagnosed with depression and anxiety, the Board has recharacterized the issue on appeal, as reflected on the title page. 

In August 2009, September 2012, and September 2013 the Board remanded the claims for further development.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disorder of the arms and hands, claimed as reflex sympathetic dystrophy/complex pain syndrome; a cervical spine disorder; a back disorder; and a psychiatric disorder, claimed as PTSD.  The Veteran contends that these disabilities are a result of in-service personal assaults and/or heavy lifting required by her military occupational specialty as a jet engine mechanic.  See April 2009 Board hearing transcript.  The Veteran also contends that her post-service injuries exacerbated her back, neck, and hand and arm symptoms.  Id.  

As stated above, the claims have been remanded previously by the Board for further development.  The Board notes that over the course of the appeal multiple attempts have been made to obtain the Veteran's service treatment records from her active period of service.  The available active duty service treatment records were submitted by the Veteran.  Most recently the Veteran was notified that the AMC was unable to obtain her records in June 2014.  Despite the numerous attempts to obtain the Veteran's records, the only formal finding of unavailability regarding these records was issued in September 2003, prior to several additional attempts.  As such, on remand, a formal finding of unavailability should be prepared and associated with the claims file. 

Additionally, as part of the previous Board remands, the AMC attempted to obtain copies of a restraining order against one of the Veteran's reported attackers from the Island County Court of Washington State.  A September 2013 Report of Contact shows that a restraining order was on file and a fee must be paid obtain copies of the order.  In a September 2013 notice letter, the AMC informed the Veteran that a fee was required to obtain copies of the order; however, the agency did not have funds to pay these charges.  The letter instructed the Veteran to send a copy of the records to the VA.  To date the Veteran has not submitted any such copies.  As the case is already being remanded, the Board finds that the Veteran should be given one last opportunity to submit these records.  

The Veteran was afforded a VA examination in regards to her back and neck disabilities in May 2013.  The examiner concluded that it was less likely than not that either disability was incurred in the service.  For both disabilities, the examiner explained that she was unable to find entries for recurrent neck or back pain in the Veteran's service treatment records.  The Board finds that this opinion is inadequate because the examiner failed to take into consideration the Veteran's lay statements regarding continuity since service or heavy lifting associated with the Veteran's military occupational specialty of jet engine mechanic.  As such, the Board finds that on remand the Veteran should be afforded another VA examination to determine the nature and etiology of her back and neck disabilities.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination for her claim of disease of the arms and hands.  The Veteran reported at the April 2009 Board hearing that she has had ongoing symptoms since service.  Furthermore, a March 2003 private treatment record indicated that the Veteran's RSD is secondary to her back injury.  Therefore, the Board finds on remand the VA examiner should also comment on the nature and etiology of the Veteran's disease of the arms and hands.  

Also, as part of the September 2013 Board remand, the Veteran was scheduled for another VA examination to determine the nature and etiology of her psychiatric disorders.  The evidence of record shows that the Veteran cancelled the appointments in both October 2013 and November 2013.  In a November 2013 statement, the Veteran's representative reported that the Veteran asserted that she was physically assaulted at her examination at the American Lake Facility and she was unable to attend the examination at the Seattle VAMC.  The Veteran's representative requested that the Veteran be scheduled for another VA examination by an independent examiner or with QTC or other contracted agency.  The Board finds that the Veteran should be afforded one last opportunity to attend a VA examination to determine the nature and etiology of her psychiatric disorder(s).  

The Board again notes that on her March 1981 enlistment report of medical history, the Veteran indicated "yes" when asked if she had ever had or now had nervous trouble of any sort or excessive worry.  The notes made by the examiner appear to read "anxiety-attempted rape."  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The Veteran's March 1981 enlistment examination is absent of any notation or diagnosis of a psychiatric disorder.  Therefore, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  As such, on remand, the examiner should also address whether the Veteran's diagnosed psychiatric disorder(s) preexisted service.  

Finally, as the Veteran has asserted she was assaulted at her May 2013 VA examination, the Board finds that both examinations discussed above should be conducted by an independent examiner with QTC or other contracted agency as requested by the Veteran.  However, the Board again advises the Veteran that that it is her responsibility to report for the examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for her claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records dated November 2013 to the present. 

2. The RO should issue a formal finding regarding the status of the Veteran's service treatment records.  

3. Provide the Veteran another opportunity to submit copies of a restraining order against R.E. from Island County of Washington state.  

4. Then, schedule the Veteran for a new VA examination with an independent examiner with QTC or other contracted agency to determine the nature and etiology of her back, neck, and disease of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's (1) back disability; 2) neck disability; or (3) disease of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome, are related to the Veteran's active military service, to include the reported in-service assaults and heavy lifting due to her military occupational specialty of jet mechanic?  The Board advises that the Veteran's service treatment records are incomplete.

In so opining the examiner should discuss the Veteran's lay complaints of continued symptoms since service, her assertions that her post-service injuries exacerbated her back, neck, and arms and hands, and medical records that show assaults, falls, motor vehicle accidents, and other injuries after service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5. Then, schedule the Veteran for a new VA examination with an independent examiner with QTC or other contracted agency to determine the nature and etiology of her acquired psychiatric disorder(s).  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not that the Veteran's behavior in service, to include repeated trips to sick call, letter to Senator Cranston, request for JAG investigations, December 1984 transfer request for stress, and any other evidence obtained, is consistent with her claims of being assaulted during her active service and Reserve service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically opine as to; 
(1) Whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's diagnosed psychiatric disorder(s), other than PTSD existed prior to service. 

(2) If the Veteran's psychiatric disorder(s), other than PTSD, clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that her psychiatric disorder(s), other than PTSD, WAS NOT aggravated beyond the natural progress of the disorder by her active military service. 

(3) If the psychiatric disorder(s), other than PTSD DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed psychiatric disorder(s), other than PTSD, is in anyway etiologically related to the Veteran's military service?  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




